Opinion.
Per Curiam.
— We may suppose that this plaintiff in error has some serious ground of objection to this judgment, which might have been reached on an appeal, and that he tries this mode of getting it in, because he has slipped his time for that one.
But we cannot help him without deciding that, when the prothonotary records that he acted for the absent defendant in choosing arbitrators, and does not tell us all the particulars of how he did it, the presumption is that he did it wrong. No official proceedings could stand such a test; The presumption is the other way.
Judgment affirmed.